Case 16-01897-RG   Doc 31   Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document     Page 1 of 16
Case 16-01897-RG   Doc 31   Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document     Page 2 of 16
Case 16-01897-RG   Doc 31   Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document     Page 3 of 16
Case 16-01897-RG   Doc 31   Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document     Page 4 of 16
Case 16-01897-RG   Doc 31   Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document     Page 5 of 16
Case 16-01897-RG   Doc 31   Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document     Page 6 of 16
Case 16-01897-RG   Doc 31   Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document     Page 7 of 16
Case 16-01897-RG   Doc 31   Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document     Page 8 of 16
Case 16-01897-RG   Doc 31   Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document     Page 9 of 16
Case 16-01897-RG   Doc 31    Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document      Page 10 of 16
Case 16-01897-RG   Doc 31    Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document      Page 11 of 16
Case 16-01897-RG   Doc 31    Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document      Page 12 of 16
Case 16-01897-RG   Doc 31    Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document      Page 13 of 16
Case 16-01897-RG   Doc 31    Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document      Page 14 of 16
Case 16-01897-RG   Doc 31    Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document      Page 15 of 16
Case 16-01897-RG   Doc 31    Filed 09/06/19 Entered 09/06/19 14:23:15   Desc Main
                            Document      Page 16 of 16
